Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1 and 3-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 8, and 12 recites the limitation "(see below)" in (see below).  There is insufficient antecedent basis for this limitation in the claim. The Examiner also asks that Applicant either [1] explain that the claim language is suitable as written, [2] or review the claims and make suitable corrections in any suitable style. In summary, the Examiner is concerned that some short limitations shown below could be confused as incorrectly providing antecedent basis for longer limitations due to similar wording.
Claim #
Original
Example Alternative
Claim 1: Line 5-6
a lowest frequency
-
Line 6
a highest frequency
-
Line 6
a forward direction frequency band inclusive of said lowest frequency
-
Line 10-11
the lowest frequency in said backwards direction frequency
the lowest backwards direction frequency
Line 12-13
said lowest frequency in said backwards direction frequency
said lowest backwards direction frequency
Claim 8:4-5
the lowest frequency band in the divided backward direction frequency band
(unsure?)
Claim 12: Line 4
the highest discrete frequency band
(unsure?)
Line 5
the lowest discrete frequency band
(unsure?)



Response to Arguments
Applicant’s arguments, see pgs. 1-2, filed 7/11/2022, with respect to the claims amendment have been fully considered and are persuasive.  The rejection of 4/11/2022 has been withdrawn. In summary, the limitation of “performing an initial setting process…to said lowest frequency in said backwards direction frequency” appears to result in a type of handshaking procedure which uses the overall next to lowest frequency to establish communication which is apparently not explicitly taught in the prior art. The limitation of “wherein said data reception part of said central node is set with all backward direction frequency bands…is to be performed” appears to basically describe allowing one sensor node to utilize the full bandwidth of the communication band as a sort of priority recognition [Brown (US-20030027577-A1) [0065]].



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645